Citation Nr: 1421188	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, lay evidence of record indicates the Veteran may have been diagnosed with a different mental health condition.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issue as listed on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's statement in support of claim for service connection for PTSD he states that shortly before June 2009 he was seen by a VA psychiatrist at the regional hospital in Temple, Texas (on the basis of a referral from the VA medical clinic in Brownwood, Texas), where he was prescribed medication for an unspecified mental health condition.  It does not appear that the Veteran's medical records from either establishment from this period were obtained.  As VA has a duty to obtain all relevant federal records, the case must be remanded that they might be obtained and considered.  38 C.F.R. § 3.159(c) (2013).  
Furthermore, an examination should be scheduled to ascertain whether any diagnosed mental health condition is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his PTSD stressor event and/or his in-service and post-service psychiatric disability symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any treatment records from the VA regional hospital in Temple, Texas or the VA medical clinic in Brownwood, Texas that show examination, diagnosis or treatment of a mental health condition.  If no relevant records exist then the claims file should be so annotated and the Veteran should be notified.

3.  Schedule the Veteran for an examination by an appropriate VA medical professional to assess whether any diagnosed mental health disorder is related to, or had its onset during service. 

The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  The examiner state whether it is at least as likely that any psychiatric disability found to be present is related to or had its onset in service.  

The examiner should provide an explanation for all elements of his/her opinion in a legible report.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

